     Case: 1:17-cv-00170 Document #: 90 Filed: 06/11/19 Page 1 of 1 PageID #:433

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Diana Reynolds, et al.
                                 Plaintiff,
v.                                                     Case No.: 1:17−cv−00170
                                                       Honorable John J. Tharp Jr.
CHW Group, Inc.
                                 Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, June 11, 2019:


        MINUTE entry before the Honorable John J. Tharp, Jr:Upon receipt of the parties'
stipulation of dismissal with prejudice [89] pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), all
future dates and deadlines are stricken and all pending motions are denied as moot. Civil
Case terminated. Mailed notice(air, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
